Exhibit 10.14

Description of Director Compensation Arrangements

The compensation arrangements for the non-employee members of the Board of
Directors of Marin Software Incorporated are as follows:

 

New Board Members Option to purchase 30,000 shares, vesting annually over three
years Annual Grant for Non-employee Directors Option to purchase a number of
shares equal to $150,000 divided by Black Scholes Value of an option on the date
of grant, vesting on the first anniversary of the date of grant Lead Independent
Director Option to purchase 1,200 shares, vesting on the first anniversary of
the date of grant Audit Committee Chair Option to purchase 1,200 shares, vesting
on the first anniversary of the date of grant Compensation Committee Chair
Option to purchase 700 shares, vesting on the first anniversary of the date of
grant Nom/Gov Committee Chair Option to purchase 400 shares, vesting on the
first anniversary of the date of grant Cash Retainer / per meeting fees None